Citation Nr: 9928561	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-00 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
tuberculosis pleurisy to include chronic obstructive and 
restrictive pulmonary disease, and right sided calcified 
pleural thickening, currently rated 60 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1952.  This case was originally before the Board of Veterans' 
Appeals (Board) from decisions of the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio, which 
confirmed and continued a 60 percent evaluation for the 
veteran's pulmonary disability and denied entitlement to a 
total rating based on individual unemployability.  In June 
1998, the Board remanded these issues to the RO for further 
action.  The case has since returned to the Board.  

In a letter to the RO dated July 20, 1998, which was received 
by the RO on August 3, 1998, the veteran asserts that he is 
entitled to service connection for cardiovascular and 
orthopedic disabilities, to include neck and shoulder 
disorders, which he maintains have been caused by his 
service-connected pulmonary disorder.  As these issues are 
not currently developed or certified for appellate review 
they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Objectively, FEV1 is greater than 40 percent of the 
predicted value, the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV1 /FVC) is greater than 
40 percent, the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is greater 
than 40-percent of that predicted, there are no cardiac or 
respiratory limitations, and cor pulmonale (right heart 
failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), 
episodes of acute respiratory failure, or a need for 
outpatient oxygen therapy, are not currently demonstrated.  

2.  The veteran completed four years of high school, and 
worked as a foreman for a rubber company for 20 years until 
May 1976.  Since 1976 he has not attempted to obtain 
employment.  

3.  In addition to his respiratory disorder the veteran is 
service connected for residuals of a herniorrhaphy, 
hydrocelectomy, and an appendectomy, each evaluated as 
noncompensably disabling.

4.  The veteran's service-connected disabilities standing 
alone are not of such severity as to preclude him from 
securing and maintaining some form of substantially gainful 
employment consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for 
residuals of tuberculosis pleurisy, to include chronic 
obstructive and restrictive pulmonary disease, and right 
sided calcified pleural thickening, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6845 (1998).  

2.  The criteria for a total rating based on unemployability 
due to service-connected disability have not been met.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected pulmonary 
disorder is more severe than currently evaluated, and that 
consequently he is entitled to an increased disability 
rating.  Initially, the Board finds that the veteran's claim 
for an increased rating evaluation for his service connected 
pulmonary disorder is well grounded, in that he has presented 
a plausible claim. 38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In light of the 
development completed since June 1998, the Board now finds 
that no further development is necessary before appellate 
disposition is completed.  Accordingly, the duty to assist 
has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The percentage ratings for each 
diagnostic code represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. Id.  

Pulmonary Disorder Rating-Factual Background

By rating action in December 1952, the RO determined that the 
pulmonary condition had arrested as of June 1952, and that it 
warranted a 100 percent rating from August 1952 to June 1954, 
a 50 percent rating from June 1954 to June 1958, a 30 percent 
rating from June 1958 to June 1963, and a noncompensable 
rating from June 1963.  In November 1973, the RO increased 
the rating to 10 percent.  By a decision on appeal in April 
1975 the Board assigned a 30 percent rating for the pulmonary 
disorder, effective in July 1972.  By rating decision in 
November 1977, the RO assigned a 60 percent disability rating 
which has been in effect from March 1977 to the present.  

The current claim for an increased disability rating was 
received on May 30, 1996.  In September 1996, the veteran 
stated that he had completed four years of high school; 
worked as a foreman for a rubber company for 20 years until 
May 1976; and subsequently, not attempted to obtain 
employment.  

In June and November 1996, Paul W. Wilson, D.O., wrote 
statements stating that the veteran was permanently and 
totally disabled, and that his disabilities warranted a 100 
percent disability rating.  In making this recommendation Dr. 
Wilson noted that the veteran suffered from a severe 
breathing impairment, and severe arthritis of the thoracic 
and lumbar spine with radiating pain.

The VA examination report of July 1998 contains detailed 
information regarding the history of the pulmonary disorder 
and its current manifestations and reflects thorough review 
of the veteran's primary claims folders.  For example, the 
examiner noted that the veteran had been evaluated on several 
occasions over the years for shortness of breath and dyspnea 
on exertion: that a pulmonary clinic note in October 1973 
reflects that the veteran's chief complaints were dyspnea on 
exertion, chest pain and a non-productive cough; that the 
veteran had been treated over the years for chronic 
obstructive pulmonary disease/asthma; and that chest X-rays 
over the years have continued to show thickening of the right 
pleura with volume loss of the right lung.  The radiographic 
findings were described by the examiner as being fairly 
stable.  The veteran's employment history was noted, and he 
was recorded as reporting that he left his prior job due to 
persistent and severe right leg and back pain.

On examination, the veteran stated that he becomes short of 
breath after climbing one flight of stairs.  He has an 
occasional cough productive of mucus.  He also experiences 
occasional chest pain.  He is on a diuretic for ankle edema 
which develops at the end of the day.  He slept on one pillow 
and denied paroxysmal nocturnal dyspnea.  He feels that he 
may have symptoms suggestive of sleep apnea because his wife 
tells him that he episodically stops breathing during his 
sleep.  He denied any daytime hypersomnolence or morning 
headache.  His other medical problems include hypertension 
and a history of peptic ulcer disease.

The examiner provided detailed data for pulmonary function 
tests back to 1974.  The veteran's examination at the 
pulmonary clinic in July 1996, when his chief complaint was 
dyspnea over the preceding two years.  Pulmonary function 
tests from 1994 were felt to show mild obstruction with 
normal lung volumes and DLCO.  The cardiac echo was reported 
as showing a low normal LV function.  There was no mobility 
defect.  A chest X-ray in August 1996 showed calcification of 
the right pleura.  There was also an effusion on the right 
side.  

The examiner reported that a chest X-ray in January 1998 
again revealed the calcified pleura on the right with chronic 
interstitial changes in the right lung.  The left lung was 
clear, and the heart and diaphragm were unchanged.  No change 
was found since the previous study.  

On examination in July 1998, the respiratory rate was 
approximately 16.  There were decreased breath sounds at the 
right base with scattered rales.  Heart sounds were regular 
with no murmur appreciated.  Examination of the extremities 
showed 1+ pretibial edema, bilaterally.  An electrocardiogram 
showed a normal sinus rhythm.  There was no evidence of right 
ventricular hypertrophy.  Pulmonary Function Tests showed a 
forced vital capacity of 3.85 liters, and FEV1 of 2.63 
liters, and a FEV1/PVC ratio of 68%.  Following 
bronchodilators there was an increase in the FEV1 to 2.98 
liters or 92% of that predicted.  Total lung capacity was 
measured at 6.62 liters or 91% of that predicted.  The DLCO 
was normal at 98% of that predicted.  A pulse oximetry 
measurement at rest on room air showed a saturation of 98%.  
The veteran did not desaturate after seven minutes of 
walking.  He achieved a maximum pulse of 101.  

The examiner commented that the pulmonary function tests 
demonstrate small airways disease and a response to 
bronchodilators.  Of note was the fact that lung volumes 
measured by body plethysmography were within normal range.  
The DLCO was also normal.  The examiner noted that 
"surprisingly," (sic) the veteran's pulmonary function 
tests were essentially normal with the exception of a small 
airway impairment that responded to bronchodilators.  The 
examiner requested an echocardiogram which was completed by 
VA in August 1998, and which was described as normal.   

Analysis

In light of the new rating criteria promulgated in November 
1996, the Board in June 1998, requested that the veteran be 
afforded an examination to determine among other things his 
maximum exercise capacity and to demonstrate whether cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension or acute respiratory failure were present, and 
whether outpatient oxygen therapy was required.  Under the 
new regulations a 60 percent evaluation is warranted under 
Diagnostic Code 6845 for chronic pleural effusion or fibrosis 
when FEV1 is 40 to 55 percent of predicted, or FEV1 /FVC is 
40 to 55 percent, or; DCLO (SB) is 40 to 55 percent of 
predicted, or; maximum oxygen consumption is 15 to 20 
ml./kg./min. (with cardiorespiratory limit).  The next higher 
evaluation of 100 percent is warranted when the findings 
include FEV1 less than 40 percent of predicted value, or; the 
ratio of forced expiratory volume in one second to forced 
vital capacity (FEV1 /FVC) is less than 40 percent, or; 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DCLO (SB)) is less than 40 percent of 
predicted, or; maximum exercise capacity is less than 15 
ml./kg./min. oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure) or right 
ventricular hypertrophy is evident, or; pulmonary 
hypertension (shown by echo or cardiac catheterization) is 
evident, or; episodes of acute respiratory failure, or; when 
outpatient oxygen therapy is required. 

Prior to October 7, 1996, respiratory disease including 
inactive tuberculosis or tuberculous pleurisy was assigned a 
60 percent rating when there were severe residuals with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  The 100 
percent rating required pronounced residuals: advanced 
fibrosis with severe ventilatory deficit manifested by 
dyspnea at rest, marked restriction of chest expansion, with 
pronounced impairment of bodily vigor.  38 C.F.R. § 4.97, 
Code 6731-6732 (1996).

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so. See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The rating criteria 
were revised, effective October 7, 1996.  The Federal 
Register clarifies that this was not a liberalization but a 
revision to ensure the use of current medical terminology and 
unambiguous criteria, as well as to reflect medical advances. 
61 Fed. Reg. 46720 (Sep. 5, 1996).

The veteran's statements on his behalf comprise the evidence 
in support of his claim.  In contrast, however, the medical 
findings, including the most recent pulmonary function 
studies with detailed review of the veteran's clinical 
history, are of far greater probative value and fail to 
demonstrate that a higher rating is warranted.  

A review of the evidence reflects that the veteran's 
pulmonary disorder is most properly evaluated under 
Diagnostic Codes 6731 and 6845.  The objective evidence prior 
to 1996 does not show severe ventilatory deficit manifested 
by dyspnea at rest, marked restriction of chest expansion, 
with pronounced impairment of bodily vigor, or any other 
respiratory deficit which would warrant a rating in excess of 
60 percent.  Moreover, the objective evidence reflects that 
the pulmonary disorder was not the primary cause of the 
veteran's unemployment during those years but rather the 
appellant's nonservice connected back disorder was the cause.  
Indeed, during that time respiratory testing revealed normal 
findings to only minimal reduction in full capacity.  

The 1998 pulmonary function results are clinically described 
as essentially normal with the exception of a small airway 
impairment that responds to bronchodilators.  Application of 
the schedular criteria to the objective findings clearly 
reflects that FEV1 is greater than 40 percent of the 
predicted value; that the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV1 /FVC) is greater 
than 40 percent; that the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 
greater than 40 percent of that predicted; that there are no 
cardiac or respiratory limitations, including cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, and 
that episodes of acute respiratory failure or any episodes 
which would require outpatient oxygen therapy, are not 
demonstrated.  Therefore, a schedular rating in excess of 60 
percent is not warranted based on the evidence of record.  

The Board concludes that the pulmonary residuals do not 
approximate any applicable criteria for an increased rating 
either prior to October 1996 or thereafter.  Although it is 
true that the veteran has not been employed for many years, 
he quit his job in 1976 due to persistent and severe right 
leg and back pain, and he has reported that he has not sought 
employment thereafter.  In sum, there is no indication in the 
record that any interference with his employment status has 
been due solely to the service-connected pulmonary disorder.  
Further, the record does not contain evidence of 
hospitalization for his service-connected lung disability 
recently.  It cannot be concluded, therefore, that the 
respiratory disorder has resulted in frequent periods of 
hospitalization.  Thus, the record does not present a case 
where the 60 percent rating for the veteran's pulmonary 
disorder is found to be inadequate.  

In reaching this decision the Board carefully considered the 
opinions of Dr. Wilson, however, the Board finds that the 
most recent VA examination is entitled to greater probative 
weight because it is more contemporaneous in time, and 
because the conclusions reached therein are based on 
reproducible pulmonary function studies.  Moreover, Dr. 
Wilson's recommendation that the appellant be granted a total 
rating is also based on the consideration of multiple 
nonservice connected disorders, and hence, it is based on 
factors which are not relevant to either the increased or 
total rating claims presented in this case.  Therefore, these 
opinions do not provide a basis for either an increased 
rating, or as will be seen below, a total rating based on 
individual unemployability.


Total Rating  Factual Background 

A total rating may be assigned where the schedular rating is 
less than total, and when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability, provided, however, that if 
there is only one such disability, it must be rated at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Age is not for 
consideration in determining whether a total compensation 
rating based on unemployability is warranted.  38 C.F.R. 
§ 4.19 (1998).

The VA General Counsel has determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation. VAOPGCPREC 75-
91 (1991).  The VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to their particular 
occupation in the community where the veteran resides.  This 
suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment. 
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

In addition to the service-connected pulmonary disorder, 
service connection has been established for residuals of 
herniorrhaphy, hydrocelectomy, and appendectomy, each 
assigned a noncompensable disability rating.  The pulmonary 
disorder is assigned a 60 percent disability rating, which is 
also the combined service-connected rating.

The evidence reflects that the veteran has completed four 
years of high school, and worked as a foreman for a rubber 
company for 20 years until May 1976.  Subsequently, he has 
not attempted to obtain employment.  

The record also shows that has non service-connected 
disabilities, to include depressive reaction, rated 50 
percent disabling, arthritis of multiple joints, rated 20 
percent disabling, and a duodenal ulcer with hiatus hernia, 
assigned a 20 percent rating.  Therefore, the Board does not 
dispute that the veteran is unemployable due to a combination 
of service connected and nonservice connected disorders.  The 
pulmonary function studies do not, however, reflect that the 
veteran experiences a level of respiratory distress which is 
so overwhelming as to preclude some type of nonstrenuous 
employment such as sedentary type work.  Moreover, no 
disabling residuals from the appellant's appendectomy, 
herniorrhaphy, and hydrocelectomy are shown to impact on the 
appellant's ability to work.  In sum, the preponderance of 
the evidence establishes that the service-connected 
respiratory disability in combination with the noncompensable 
residuals of herniorrhaphy, hydrocelectomy and appendectomy, 
are not sufficiently severe by themselves to preclude the 
veteran from obtaining and maintaining some form of 
substantially gainful employment consistent with his 
education and occupational background.  The benefit sought on 
appeal is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to an increased evaluation for residuals of 
tuberculosis pleurisy to include chronic obstructive and 
restrictive pulmonary disease, and right sided calcified 
pleural thickening, is denied.  

Entitlement to a total rating based on unemployability due to 
service-connected disability is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

